295 S.W.3d 601 (2009)
Jeffery Luke MOAD, Respondent,
v.
DIRECTOR, MISSOURI DEPARTMENT OF REVENUE, Appellant.
No. WD 70200.
Missouri Court of Appeals, Western District.
October 27, 2009.
James A. Chenault, III, Esq., Jefferson City, MO, for appellant.
Douglas W. Hennon, Esq., Jefferson City, MO, for respondent.
Before: DIVISION ONE: ALOK AHUJA, Presiding Judge, JAMES M. SMART and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
The Director of Revenue appeals a circuit court judgment reinstating Jeffrey Moad's driver's license, following an administrative suspension pursuant to Section 302.505, RSMo Cum.Supp.2008. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).